DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-6, 10-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 20170293884 A1) in view of Chaudhary (US 10739790 B2), in further view of Luszcz (US 20150314855 A1).
Re. CLAIM 1, Cheatham teaches, An aircraft, comprising: at least one propulsion assembly (Cheatham: ¶[0010] FIG. 1 is a perspective view of an unmanned aerial vehicle configured to transport a package; wherein at least one propulsion assembly can be observed); a cargo area for receiving payload to be transported by the aircraft (Cheatham: [Fig. 3(356)] a cargo receiving area; ¶[0012] FIG. 3 is a cross sectional view of an unmanned aerial vehicle configured to deliver a package.); and a control system for: determining characteristics of the received payload (Cheatham: ¶[ABS] The UAV may further include a sensor configured to determine one or more physical characteristics of the package. The UAV may also include an acceptance unit configured to accept the package for transport in response to the one or more physical characteristics satisfying a set of criteria.)
Cheatham is silent as to, automatically determining optimal control gains for operating the aircraft including the payload based on the determined payload characteristics, and providing control signals to at least one of the at least one propulsion assembly and a control assembly of the aircraft to control operation of the at least one propulsion assembly in accordance with the determined optimal control gains.
(Chaudhary: [Col. 3, Ln. 61 – Col. 4, Ln. 20; Claim 11]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft disclosed by Cheatham to autonomous gain functions taught by Chaudhary. One of ordinary skill in the art would have been motivated to make this modification in order to automate gain controls to mitigate user error, damage to cargo or aircraft, promote flight efficiency, and to dampen oscillatory motion.
	Cheatham in view of Chaudhary teach, using the determined payload characteristics (Cheatham: ¶[ABS] The UAV may further include a sensor configured to determine one or more physical characteristics of the package. The UAV may also include an acceptance unit configured to accept the package for transport in response to the one or more physical characteristics satisfying a set of criteria.) and a number of optimal control gains each associated with a different combination of payload characteristics (Chaudhary: [Claim 11] A quadrotor configured to automatically compensate for changes in an angle of a payload that is slung from the quadrotor comprising: four lift rotors; a body coupling the four lift rotors; a payload attachment; and a controller configured to: measure the angle of the payload relative to a plane through the four lift rotors; when a threshold condition is present, generate an adjustment command responsive to the angle of the payload; and apply the adjustment command to an input control signal to cause the quadrotor to accelerate in a direction of the angle of the payload, wherein the controller is further configured to cap the adjustment command to a value corresponding to a saturation threshold angle when the angle of the payload exceeds the saturation threshold angle.) In this case, command response to direction, angle, and threshold is interpreted as limitless combinations of payload characteristics.
	Cheatham in view of Chaudhary are silent as to, an index to a lookup table associated with the control system, wherein the lookup table is populated with a number of optimal control gains.
	However, Luszcz teaches, A system and method for estimating rotor mixing commands for an aircraft includes receiving signals indicative of reference commands from one or more controllers; receiving signals indicative of airspeed and sideslip angle for the aircraft, the sideslip angle being indicative of a direction of flight for the aircraft; calculating a sine and cosine of the sideslip angle; determining gains for roll and pitch as a function of the airspeed, the determining including referencing a look-up table that indexes the gain constants with the airspeed; and determining the one or more rotor mixing commands from the determined gains, the one or more rotor mixing commands being applied synchronously to the rotors in the aircraft (Luszcz: ¶[ABS]); and According to one aspect of the invention, a method for estimating (Luszcz: ¶[0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft disclosed by Cheatham in view of Chaudhary to include indexing to a loo-up table taught by Luszcz. One of ordinary skill in the art would have been motivated to make this modification in order to reduce processing loads and processing time of flight controls/instructions. While Luszcz does not explicitly address “determined payload characteristics”, Luszcz does teach a VOTL aircraft with a fuselage for cargo (FIG.1 (102), a fuselage with cargo area can be observed) a pilot (¶0034: i.e., payload), and a lookup table that indexes gain commands. Thus, is interpreted as implicitly teaching capable of the intended use of performing indexing gain commands based on payload.
	It is noted that at least claim 1 contains statements of intended use or field of use (e.g. “by using”). While claim 1 has been given its full patentable weight, claim 1 is capable of performing the intended use.
	MEPE §2114 states:

Re. CLAIM 2, Cheatham also teaches, wherein the payload characteristics include at least one of weight, center of gravity ("CG"), and inertia (Cheatham: ¶[0082] the pickup system may be a different system that enables the UAV 306 to accept the package 304 and/or determine the one or more physical characteristics of the package 304. As used in FIG. 3, the one of more physical characteristics include a weight of the package).
Re. CLAIM 4, Cheatham also teaches, wherein the aircraft comprises a vertical take-off and landing vehicle ("VTOL") (Cheatham: ¶[0035] FIG. 1 is a perspective view of an UAV 106; a VTOL can be observed).
Re. CLAIM 5, Cheatham also teaches, wherein the control system comprises at least one of an autonomous system, a remote system, and an on-board pilot system (Cheatham: ¶[0020] The UAV may be a remotely piloted aerial vehicle controlled by a remotely located human pilot, an unpiloted aerial vehicle controlled by a locally or remotely located automatic pilot, and/or the like).
Re. CLAIM 6, Cheatham also teaches, wherein the control system determines the characteristics of the received payload by at least one of performing a series of maneuvers and detecting a response of the aircraft using a plurality of sensors disposed on the aircraft (Cheatham: ¶[0089] The sensors can also determine the weight of the package 304 based on motion of the UAV 304 with the package 304 in response to a specified force. For example, the weight of the package 304 can be based on a force applied to the UAV 306 and a motion of the UAV 306 caused by the force given the package 304 is in the UAV 306. The sensors can also determine the weight of the package 304 based on motion of the UAV 306 with the package 304 in response to a specified torque).
Cheatham does not explicitly recite the terminology “by at least one of performing a series of maneuvers”.
However, Cheatham does teach sensors determining the weight of a package based on motion of the UAV with the package in response to a specified force, and the weight of the package can be based on a force applied to the UAV and a motion of the UAV caused by the force given the package is in the UAV (e.g., lift-energy, specified torques), [see ¶0089]. Thus, the prior art teaching is a case of equivalence because it performs the specified function in the claim in substantially the same way, and producing substantially the same result as the corresponding element disclosed in the specification. In this case, take-off, landing, and flight are interpreted as a series of maneuvers.
Re. CLAIM 10, Cheatham also teaches, determine whether the determined payload characteristics correspond to an operational error; and if the determined payload characteristics correspond to an operational error, initiate remedial measures, wherein the remedial measures include at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin (Cheatham: ¶[0058] The acceptance unit 226 can be further configured to accept packages in response to a determination that the weight (e.g., determined weight) of the package is less than or equal to the reported weight (e.g., anticipated) of the package in the request. For example, if a determined weight of a package is less than or equal to an anticipated weight of the package, then the acceptance unit 226 may accept the package onto the UAV 206. If the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package. ¶[0059] The acceptance unit 226 can further be configured to request a surcharge to accept a package based on a determination that the weight of the package is greater than the reported weight of the package. For example, if the determined weight of the package is greater than the anticipated weight of the package, then the UAV 206 can provide the customer 202 via the network 238 and the communication interface a request to pay additional freight charges).
Cheatham does not explicitly recite the terminology "determine whether the determined payload characteristics correspond to an operational error; and if the determined payload characteristics correspond to an operational error. Initiate remedial measures, wherein the remedial measures include at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin".
However, Cheatham does teach if the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package, which is interpreted as an error, and, communicating the error to the customer via a communication interface (see ¶’s[0058-0059]). Thus, the prior art teaching is a case of equivalence (see MPEP §2183) because it performs the function specified in the claim in 
Re. CLAIM 11, Cheatham also teaches, wherein the control system is further configured to: determine identifying information for the received payload (Cheatham: [Claim 1] a sensor configured to determine one or more physical characteristics of the package); and storing the identifying information and determined characteristics for the received payload in a database (Cheatham: [Claim 72] The non-transitory computer readable storage medium of claim 71, wherein the one or more physical characteristics comprise a weight of the package.).
Re. CLAIM 13, Cheatham teaches, A method of operating an aircraft, the method comprising: determining characteristics of a payload received in a cargo area of the aircraft (Cheatham: ¶[ABS] The UAV may further include a sensor configured to determine one or more physical characteristics of the package. The UAV may also include an acceptance unit configured to accept the package for transport in response to the one or more physical characteristics satisfying a set of criteria.), the received payload to be transported by the aircraft (Cheatham: ¶[ABS] The UAV may further include a sensor configured to determine one or more physical characteristics of the package. The UAV may also include an acceptance unit configured to accept the package for transport in response to the one or more physical characteristics satisfying a set of criteria.).

However, Chaudhary teaches, A quadrotor configured to automatically compensate for changes in an angle of a payload that is slung from the quadrotor comprising: four lift rotors; a body coupling the four lift rotors; a payload attachment; and a controller configured to: measure the angle of the payload relative to a plane through the four lift rotors; when a threshold condition is present, generate an adjustment command responsive to the angle of the payload; and apply the adjustment command to an input control signal to cause the quadrotor to accelerate in a direction of the angle of the payload, wherein the controller is further configured to cap the adjustment command to a value corresponding to a saturation threshold angle when the angle of the payload exceeds the saturation threshold angle (Chaudhary: [Col. 3, Ln. 61 – Col. 4, Ln. 20; Claim 11]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft disclosed by Cheatham to autonomous gain functions taught by Chaudhary. One of ordinary skill in the art would have been motivated to make this modification in order to automate gain controls to mitigate user error, damage to cargo or aircraft, promote flight efficiency, and to dampen oscillatory motion.
Cheatham in view of Chaudhary teach, using the determined payload characteristics (Cheatham: ¶[ABS] The UAV may further include a sensor configured to determine one or more physical characteristics of the package. The UAV may also include an acceptance unit configured to accept the package for transport in response to the one or more physical characteristics satisfying a set of criteria.) and a number of optimal control gains each associated with a different combination of payload characteristics (Chaudhary: [Claim 11] A quadrotor configured to automatically compensate for changes in an angle of a payload that is slung from the quadrotor comprising: four lift rotors; a body coupling the four lift rotors; a payload attachment; and a controller configured to: measure the angle of the payload relative to a plane through the four lift rotors; when a threshold condition is present, generate an adjustment command responsive to the angle of the payload; and apply the adjustment command to an input control signal to cause the quadrotor to accelerate in a direction of the angle of the payload, wherein the controller is further configured to cap the adjustment command to a value corresponding to a saturation threshold angle when the angle of the payload exceeds the saturation threshold angle.) In this case, command response to direction, angle, and threshold is interpreted as limitless combinations of payload characteristics.
Cheatham in view of Chaudhary are silent as to, an index to a lookup table associated with the control system, wherein the lookup table is populated with a number of optimal control gains.
However, Luszcz teaches, A system and method for estimating rotor mixing commands for an aircraft includes receiving signals indicative of reference commands from one or more controllers; receiving signals indicative of airspeed and sideslip angle for the aircraft, the sideslip angle being indicative of a direction of flight for the aircraft; calculating a sine and (Luszcz: ¶[ABS]); and According to one aspect of the invention, a method for estimating rotor mixing commands for an aircraft includes receiving signals indicative of reference commands from one or more controllers; receiving signals indicative of airspeed and sideslip angle for the aircraft, the sideslip angle being indicative of a direction of flight for the aircraft; calculating a sine and cosine of the sideslip angle; determining gains for roll and pitch as a function of the airspeed, the determining including referencing a look-up table that indexes the gain constants with the airspeed; and determining the one or more rotor mixing commands from the determined gains, the one or more rotor mixing commands being applied synchronously to the rotors in the aircraft (Luszcz: ¶[0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an aircraft disclosed by Cheatham in view of Chaudhary to include indexing to a loo-up table taught by Luszcz. One of ordinary skill in the art would have been motivated to make this modification in order to reduce processing loads and processing time of flight controls/instructions.
Re. CLAIM 14, Chaudhary also teaches, the payload characteristics include a combination of weight, center of gravity ("CG"), and inertia (Chaudhary: ¶[0013]) The amount of tension may be varied by the size of the box, the weight of the box and materials within, information about the box relayed with the shipping information, or the material of the box itself. In performing this action the UAV is also able to accurately measure the weight of the package and center of gravity so that proper flight dynamics may be calculated.).
Re. CLAIM 15, Cheatham also teaches, wherein the determining the characteristics of the received payload comprises: performing a series of maneuvers; and detecting a response of the aircraft using a plurality of sensors disposed on the aircraft (Cheatham: ¶[0089] The sensors can also determine the weight of the package 304 based on motion of the UAV 304 with the package 304 in response to a specified force. For example, the weight of the package 304 can be based on a force applied to the UAV 306 and a motion of the UAV 306 caused by the force given the package 304 is in the UAV 306. The sensors can also determine the weight of the package 304 based on motion of the UAV 306 with the package 304 in response to a specified torque).
Cheatham does not explicitly recite the terminology “by at least one of performing a series of maneuvers”.
However, Cheatham does teach sensors determining the weight of a package based on motion of the UAV with the package in response to a specified force, and the weight of the package can be based on a force applied to the UAV and a motion of the UAV caused by the force given the package is in the UAV (e.g., lift-energy, specified torques), [see ¶0089]. Thus, the prior art teaching is a case of equivalence because it performs the specified function in the claim in substantially the same way, and producing substantially the same result as the 
Re. CLAIM 19, Cheatham also teaches, determine whether the determined payload characteristics correspond to an operational error; and if the determined payload characteristics correspond to an operational error, initiate remedial measures, wherein the remedial measures include at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin (Cheatham: ¶[0058] The acceptance unit 226 can be further configured to accept packages in response to a determination that the weight (e.g., determined weight) of the package is less than or equal to the reported weight (e.g., anticipated) of the package in the request. For example, if a determined weight of a package is less than or equal to an anticipated weight of the package, then the acceptance unit 226 may accept the package onto the UAV 206. If the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package. ¶[0059] The acceptance unit 226 can further be configured to request a surcharge to accept a package based on a determination that the weight of the package is greater than the reported weight of the package. For example, if the determined weight of the package is greater than the anticipated weight of the package, then the UAV 206 can provide the customer 202 via the network 238 and the communication interface a request to pay additional freight charges).

However, Cheatham does teach if the determined weight of the package is greater than an anticipated weight of the package, then the acceptance unit 226 may decline to accept the package, which is interpreted as an error, and, communicating the error to the customer via a communication interface (see ¶’s[0058-0059]). Thus, the prior art teaching is a case of equivalence (see MPEP §2183) because it performs the function specified in the claim in substantially the same way, determining an error corresponding to the payload via payload characteristics, and produces substantially the same results, communicating that error for human intervention.
Re. CLAIM 20, Cheatham also teaches, determining identifying information for the received payload (Cheatham: [Claim 1] a sensor configured to determine one or more physical characteristics of the package); and storing the identifying information and determined characteristics for the received payload in a database (Cheatham: [Claim 72] The non-transitory computer readable storage medium of claim 71, wherein the one or more physical characteristics comprise a weight of the package).

Claims 3, 7, 8, 12, 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable Cheatham (US 20170293884 A1) in view of Chaudhary (US 10739790 B2) and Luszcz (US 20150314855 A1) as applied to claim 1 above, and further in view of Hefner (US 20200023829 A1).
Re. CLAIM 3, Cheatham in view of Chaudhary and Luszcz are silent as to, further comprising first and second wings and first and second vertical supports disposed between the first and second wings, wherein the cargo area comprises a cargo pod disposed between the first and second vertical supports and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings.
However, Hefner teaches, an aircraft comprises a cargo pod, vertical supports 105 disposed between the wings, wings 104 comprise a substantially parallel, double-wing configuration, vertical supports 105 are disposed on each side of the cargo pod 102 and affixed between the wings, cargo pod 102 is affixed to the vertical supports (Hefner: ¶[0017])
Re. Claim 7, Cheatham in view of Chaudhary, in further view of Luszcz are silent as to, wherein the control system determines the characteristics of the received payload by determining identifying information for the received payload and querying a database for payload characteristics associated with the identifying information.
However, Hefner teaches, when pressurized, the bladders 132, 134, 136, 138 contact the payload to firmly secure the payload within the cargo pod 102. In some embodiments, the initial pressurization of the bladders 132, 134, 136, 138 may be predetermined or preprogrammed within control system 120 based on the characteristics (e.g., shape, size, weight, etc.) or nature (e.g., weight distribution) of the payload and/or to maintain a center of gravity of aircraft 100. However, in some embodiments, payload sensor 116 may comprise a radio-frequency identification (RFID) sensor or QR code reader that automatically identities an RFID tag or QR code, respectively, associated with the payload (Hefner: ¶[0022]); The aircraft of claim 5, wherein at least one sensor comprises a radio-frequency identification (RFID) sensor that automatically identifies an RFID tag associated with the payload that assigns a preprogrammed initial pressurization to the at least one bladder (Hefner: [Claim 6]).
Hefner does not explicitly recite the terminology “querying a database”. However, Hefner does teach a control system for reading identifying tags and based on the associated payload characteristics (e.g., shape, size, weight, etc.) preprogrammed instructions are executed. Thus, Hefner implicitly teaches “querying a database” for payload information. It would have been obvious for one of ordinary skill in the art before the effective filing date of 
Re. CLAIM 8, Cheatham in view of Chaudhary and Luszcz, and in further view of Hefner discloses the invention as claimed as detailed above with respect to claim 7.
Hefner also teaches, wherein the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Hefner: ¶[0022] However, in some embodiments, payload sensor 116 may comprise a radio-frequency identification (RFID) sensor or QR code reader that automatically identities an RFID tag or QR code, respectively, associated with the payload that assigns a preprogrammed initial pressurization to the bladders 132, 134, 136, 138; [Claim 6] The aircraft of claim 5, wherein at least one sensor comprises a radio-frequency identification (RFID) sensor that automatically identifies an RFID tag associated with the payload that assigns a preprogrammed initial pressurization to the at least one bladder.).
Re. CLAIM 12, the previous combination remains as applied above in claim 11, and further, Cheatham in view of Chaudhary and Luszcz are silent as to, wherein the determining identifying information for the received payload comprises reading an identification tag associated with the received payload.
However, Hefner teaches, at least one sensor comprises a radio-frequency identification (RFID) sensor that automatically identifies an RFID tag associated with the payload that assigns a preprogrammed initial pressurization to the at least one bladder (Hefner: [Claim 6]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Re. CLAIM 16, the previous combination remains as applied above in claim 13, and further, Cheatham in view of Chaudhary and Luszcz are silent as to, wherein the determining the characteristics of the received payload comprises: determining identifying information for the received payload; and querying a database for payload characteristics associated with the identifying information.
However, Hefner teaches, when pressurized, the bladders 132, 134, 136, 138 contact the payload to firmly secure the payload within the cargo pod 102. In some embodiments, the initial pressurization of the bladders 132, 134, 136, 138 may be predetermined or preprogrammed within control system 120 based on the characteristics (e.g., shape, size, weight, etc.) or nature (e.g., weight distribution) of the payload and/or to maintain a center of gravity of aircraft 100. However, in some embodiments, payload sensor 116 may comprise a radio-frequency identification (RFID) sensor or QR code reader that automatically identities an RFID tag or QR code, respectively, associated with the payload (Hefner: ¶[0022]); The aircraft of claim 5, wherein at least one sensor comprises a radio-frequency identification (RFID) sensor that automatically identifies an RFID tag associated with the payload that assigns a preprogrammed initial pressurization to the at least one bladder (Hefner: [Claim 6]).

Re. Claim 17, Cheatham in view of Chaudhary and Luszcz discloses the invention as claimed as detailed above with respect to claim 13, in further view of Hefner as detailed above with respects to claim 16, and further,
Hefner also teaches wherein the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Hefner: ¶[0022] when pressurized, the bladders 132, 134, 136, 138 contact the payload to firmly secure the payload within the cargo pod 102. In some embodiments, the initial pressurization of the bladders 132, 134, 136, 138 may be predetermined or preprogrammed within control system 120 based on the characteristics (e.g., shape, size, weight, etc.) or nature (e.g., weight distribution) of the payload and/or to maintain a center of gravity of aircraft 100. However, in some embodiments, payload sensor 116 may comprise a radio-frequency identification (RFID) sensor or QR code reader that automatically identities an RFID tag or QR code, respectively, associated with the payload; [Claim 6] The aircraft of claim 5, wherein at least one sensor comprises a radio-frequency identification (RFID) sensor that automatically identifies an RFID tag associated with the payload that assigns a preprogrammed initial pressurization to the at least one bladder).

Response to Arguments
Applicant’s arguments (see Arguments/Remarks pg. 2, para. 2 and 3, filed 02/21/2021) with respect to the rejection(s) of claim(s) 1 under U.S.C. §103 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. The newly found prior art explicitly recites the amended limitation of indexing a lookup table for commands and optimal gains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHAN (US 20160159471 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3663               

/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663